HANNAH, C.J., concurring. I concur with the majority’s holding that this case must |1fibe reversed and remanded. I write separately to set out my analysis. Appellee Courtney Baylark served lengthy and extensive discovery on Appellant Exigence, LLC. Exigence responded largely with objections, including the objection that privileged documents were sought. As the majority notes, a lengthy discovery battle followed, with Baylark filing several motions to compel. The record is far from clear on the details of the discovery battle and, based on the record before us, it is not clear to me that Exigence’s objections were all unfounded. I concur with the majority’s conclusion that a violation of the October 8, 2009 order cannot be used as the basis for discovery sanctions. However, I believe that Arkansas Rule of Civil Procedure 58 is not relevant to this analysis because an order rather than a judgment is at issue. The statement that Exigence was to “fully and completely respond to the Request for Production covered by the Motion to Compel” is not sufficiently specific to identify what Exigence had to produce to comply with the order. In the following cases, an award of sanctions was affirmed because the order specified what had to be produced. The order is also defective on that basis. See Viking Ins. Co. v. Jester, 310 Ark. 317, 325, 836 S.W.2d 371 (1992) (failure to produce the “entire claim file” within the time specified by the circuit court); Cook v. Wills, 305 Ark. 442, 446, 808 S.W.2d 758, 760-61 (1991) (plaintiffs suit was dismissed with prejudice, for among other things, not producing a 1988 tax return after being ordered to do so). In failing to identify what Exigence was to produce, the circuit court abused its discretion. li7Finally, I note that striking a party’s answer and setting a case for trial to prove damages is a drastic sanction. Default judgments are not favored in the law. See McGraw v. Jones, 367 Ark. 138, 141, 238 S.W.3d 15, 18 (2006). Rather, the law favors trying a case on its merits. See JurisDictionUSA, Inc. v. Loislaw.com, Inc., 357 Ark. 403, 410, 183 S.W.3d 560, 564 (2004). The record presented does not reveal the extreme misconduct that is required to justify such a drastic sanction. The circuit court also abused its discretion in this regard.